Citation Nr: 1010526	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a right ankle disorder.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from January 1958 to 
January 1961. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision in which the RO, inter 
alia, denied service connection for a right ankle disability.  
The Veteran filed a notice of disagreement (NOD) in August 
2007, and the RO issued a statement of the case (SOC) in 
April 2008.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2008.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required on his part.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. See 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.306(a) (2009).   However, temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the January 1958 enlistment examination report 
does not note any abnormalities with respect to the Veteran's 
right ankle.  Subsequent records reflect that he fractured 
his right ankle prior to service during a horseback riding 
accident in October 1957.  X-rays revealed an old healed 
trimalleolar fracture with traumatic arthritic changes.  It 
was noted that he failed to disclose this condition during 
enlistment and the ankle became symptomatic after strenuous 
activity in service.  A May 1959 hospital summary from 
Tripler U.S. Army Hospital notes the Veteran's ankle 
condition would be aggravated by any further military service 
and it was recommended that he be returned to the mainland 
for review by a Medical Board.  A May 1959 record from the 
U.S. Army Hospital at Fort Devens reflects that the Veteran's 
ankle was capable of reasonable function with an L-3 profile 
change; from an orthopedic standpoint, the physician opined 
that the Veteran was capable to perform duty.  The December 
1960 discharge examination report reflects no abnormalities 
with respect to the right ankle.  On the Report of Medical 
History, it was noted that the Veteran had a swollen painful 
right ankle, was hospitalized in Hawaii, and recovered 
without recurrence.  A January 1961 Physical and Mental 
Status on Release from Active Service reflects no 
abnormalities and he was discharged with a normal PUHLES 
profile.  

In January 2006 and August 2007, the Veteran submitted 
statements asserting that he originally fractured his ankle 
during service in 1958.  

In July 2006, a VA examiner reviewed the claims file and 
examined the Veteran.  The examiner opined that the 
trimalleolar fracture of the right ankle occurred prior to 
service and was clearly not service-related.  The examiner, 
however, did not render an opinion as to whether the pre-
existing condition was aggravated during service.

Given evidence showing that the Veteran clearly and 
unmistakably had a preexisting right ankle disability that 
became symptomatic during service, and the absence of a 
medical opinion on the question of aggravation, the Board 
finds further VA examination and medical opinion is needed to 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2009), 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
The RO's adjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send a letter to the 
Veteran requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for a right ankle 
disability.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic 
examination, by an appropriate examiner, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the Veteran, 
and the report of the examination should 
include discussion of the Veteran's 
documented medical history and assertions. 
All appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting examiner prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The examiner should identify any current 
diagnosed right ankle disorder(s) and 
should offer an opinion, consistent with 
sound medical principles, as to whether any 
such disorder is due to or aggravated 
during active service.  

In rendering the requested opinion, the 
examiner should address the following.  (a) 
Did the Veteran's preexisting right ankle 
fracture clearly and unmistakably NOT 
increase in severity during active service?  
(b) If there was an increase in severity 
during service, did such increase in 
severity represent the natural progression 
of the condition, or was it beyond the 
natural progress of the condition 
(representing a permanent worsening of the 
disability)?  

If the physician determines that the 
current right ankle disorder is not related 
to the preexisting ankle fracture, he or 
she should opine as to whether it is at 
least as likely as not (i.e., at least 50 
percent probable) the current disorder had 
its onset in service or is otherwise 
medically related to an in-service injury 
or disease.

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
specific consideration of 38 U.S.C.A. § 
1111 and Wagner (cited to above).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


